Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/30/2020 has been entered and fully considered.
Applicant’s arguments, see pp. 11-13, filed 10/30/2020, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	In interpreting the currently amended claims, in light of the specification as well arguments presented in the response to the Office action, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale
	  teaches a computing system comprising: one or more processors; and one or more computer-readable hardware storage devices having stored thereon instructions that are executable by the one or more processors to configure the computer system to implement a method of improving computer system security, including instructions that are executable to configure the computer system to implement the method by performing at least the following: obtain one or more user risk reports identifying a plurality of users and a corresponding user risk profile for each user in the plurality of users; generate an interface display 
	  teaches generate a label data file that contains a listing of the corresponding user risk profiles and that specifies each corresponding user risk profile in the listing as either a false positive, false negative, true positive or true negative, based on the one or more user risk reports and the second crowdsourcing user input, wherein when the second crowdsourcing user input confirms the high risk level for a particular user risk profile the second crowdsourcing user input causes the generation of a corresponding true negative user risk profile in the listing, and improve or modify a machine learning tool with the label data file and which machine learning tool is used to generate or modify a risk profiles report that is used by a risk assessment engine to generate user risk scores, and wherein the user risk scores are used to generate or update the one or more user risk reports.  
Lingampally  teaches receive second crowdsourcing user input selecting either the confirming option, the dismissing option or the modifying option.  
	The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claim 1. 
	Although Muddu discloses a computing system comprising: one or more processors; and one or more computer-readable hardware storage devices having stored thereon instructions that are executable by the one or more processors to configure the computer system to implement a method of improving computer system security, including instructions that are executable to configure the computer system to implement the method by performing at least the following: obtain one or more user risk reports identifying a plurality of users and a corresponding user risk profile for each user in the plurality of users; generate an interface display that identifies the plurality of users in the one or more user risk reports and a corresponding risk profile, for each user, that specifies a risk level and a risk state, along with one or more selectable display objects that, when selected, are operable for confirming or changing the specified risk state of each user, the risk level for each of the plurality of users being selected from a set of risk levels that include at least a high risk level, a low risk level and a medium risk level; receive first crowdsourcing user input selecting one or more of the selectable display objects for one or more corresponding user risk profiles and, responsively, presenting three different options, including a confirming option for confirming, a dismissing option for dismissing, and a modifying option for modifying the user risk profiles associated with the one or more of the selectable display objects; wherein when the second crowdsourcing user input dismisses the high risk level for the particular user risk profile or modifies the high risk level to the medium risk level or the low risk level, the second crowdsourcing user input causes the generation of a corresponding false negative user risk profile in the Muddu does not disclose generate a label data file that contains a listing of the corresponding user risk profiles and that specifies each corresponding user risk profile in the listing as either a false positive, false negative, true positive or true negative, based on the one or more user risk reports and the second crowdsourcing user input, wherein when the second crowdsourcing user input confirms the high risk level for a particular user risk profile the second crowdsourcing user input causes the generation of a corresponding true negative user risk profile in the listing, and improve or modify a machine learning tool with the label data file and which machine learning tool is used to generate or modify a risk profiles report that is used by a risk assessment engine to generate user risk scores, and wherein the user risk scores are used to generate or update the one or more user risk reports.  
	Furthermore, the Examiner notes prior art teachings, such as Kolman, which teaches generate a label data file that contains a listing of the corresponding user risk profiles and that specifies each corresponding user risk profile in the listing as either a false positive, false negative, true positive or true negative, based on the one or more user risk reports and the second crowdsourcing user input, wherein when the second crowdsourcing user input confirms the high risk level for a particular user risk profile the second crowdsourcing user input causes the generation of a corresponding true negative user risk profile in the listing, and improve or modify a machine learning tool with the label data file and which machine learning tool is used to generate or modify a risk profiles report that is used by a risk assessment engine to generate user risk scores, and wherein the user risk scores are used to generate or update the one or more user risk reports, and Lingampally, which teaches receive second crowdsourcing user input selecting either the confirming option, the dismissing option or the modifying option.
	However, the combination of the prior art is missing key features of the claimed invention such as “wherein when the second crowdsourcing user input confirms the high risk level for a particular user risk profile the second crowdsourcing user input causes the generation of a corresponding true negative user risk profile in the listing, and wherein when the second crowdsourcing user input dismisses the high risk level for the particular user risk profile or modifies the high risk level to the medium risk level or the low risk level, the second crowdsourcing user input causes the generation of a corresponding false negative user risk profile in the listing”, further the Examiner finds that that prior art references to provide sufficient motivation for being combined in such a way as to render obvious the claimed invention as a whole.  Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491